Case 3:14-cv-01245-JPG-RJD Document 227 Filed 05/15/19 Page 1 of 8 Page ID #2805



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

  AHMAD M. AJAJ,                               )
                                               )
                        Plaintiff,             )
                                               )
       vs.                                     )       Case No. 14-CV-01245-JPG-RJD
                                               )
  UNITED STATES OF AMERICA, et al.             )
                                               )
                                               )
                        Defendants.            )

                           DEFENDANTS’ OBJECTIONS TO THE
                        REPORT AND RECOMMENDATION (Doc. 225)

         Defendants 1, by and through their attorneys, Steven D. Weinhoeft, United States Attorney

  for the Southern District of Illinois, and Suzanne M. Garrison, Assistant United States Attorney,

  object to the conclusion in the Report and Recommendation (“R&R”) that the Religious Freedom

  Restoration Act (“RFRA”), 42 U.S.C. § 2000bb, authorizes personal-capacity damages claims

  against federal officials and object to the recommendation that their motion to dismiss Count 8

  pursuant to Fed. R. Civ. P. 12(b)(6) be denied.   (Doc. 202, Doc. 225 at 8).




  1
    The R&R recommends that Chaplain Roloff’s motion to dismiss be granted because the statute
  of limitations has run as to all claims against him. (Doc. 203; Doc. 225 at 9). In an abundance
  of caution, Roloff joins in the instant objection to the R&R. Additionally, the Court granted
  Plaintiff leave to amend to name BOP in the RFRA count, but Plaintiff failed to include BOP in
  Count 8 of the 4th Amended Complaint, and it is not known whether this was oversight. (Doc.
  201; Doc. 216; Doc. 225 at 5). Therefore, BOP joins in these objections, though BOP understands
  the R&R to conclude that it cannot be sued for damages under the RFRA and that Plaintiff does
  not seek injunctive relief under the RFRA. To further clarify the record and the number of
  remaining defendants and claims, it also appears that Plaintiff unintentionally included the United
  States in the caption to the 4th Amended Complaint because the Court granted him leave to dismiss
  the FTCA counts and the United States was named in no other count. (Doc. 217, Doc. 220).
Case 3:14-cv-01245-JPG-RJD Document 227 Filed 05/15/19 Page 2 of 8 Page ID #2806



                                          INTRODUCTION

         The RFRA provides that “Government shall not substantially burden a person’s exercise

  of religion even if the burden results from a rule of general applicability,” unless that burden is the

  least restrictive means of furthering a compelling governmental interest.      42 U.S.C. § 2000bb-1.

  Congress also stated its intent “to provide a claim or defense to persons whose religious exercise

  is substantially burdened by government.”          42 U.S.C. § 2000bb(b)(2)(emphasis supplied).

  Accordingly, RFRA provides that “[a] person whose religious exercise has been burdened in

  violation of this section may assert that violation as a claim or defense in a judicial proceeding and

  obtain appropriate relief against a government.”          Id.   § 2000bb-1(c)(emphasis supplied).

  RFRA states that “[a]s used in this chapter . . . the term ‘government’ includes a branch,

  department, agency, instrumentality, and official (or other person acting under color of law) of

  the United States” or other federal possessions.      42 U.S.C. § 2000bb-2(1)(emphasis supplied).

  The Supreme Court has held that similar statutory language does not describe personal-capacity

  suits for money damages.     See Stafford v. Briggs, 444 U.S. 527, 535-36 (1980) (holding 28 U.S.C.

  § 1391(e), addressing suits against “an officer or employee of the United States or any agency

  thereof acting in his official capacity or under color of legal authority,” is limited to official-

  capacity suits). The statute does not define “appropriate relief,” though the Supreme Court has

  held that identical language in RFRA’s sister statute is ambiguous and does not authorize damages

  suits against state governments. See Sossamon v. Texas, 563 U.S. 277, 286 (2011).

         In concluding that RFRA authorizes a claim for monetary damages against thirteen current

  and former BOP employees in their individual capacities, the R&R essentially reasons that

  Plaintiff can bring such a claim because nothing in RFRA rules it out:

         The Seventh Circuit has previously held that the [RFRA] entitles a prisoner to sue a prison
         official in his individual capacity. See Mack v. O'Leary, 80 F.3d 1175, 1177 (7th Cir. 1996),


                                                    2
Case 3:14-cv-01245-JPG-RJD Document 227 Filed 05/15/19 Page 3 of 8 Page ID #2807



         vacated on other grounds by O'Leary v. Mack, 522 U.S. 801 (1997); see also Nelson v.
         Miller, 570 F.3d 868, 888-89 (7th Cir. 2009) (similar language in the [Religious Land Use
         and Institutionalized Persons Act (“RLUIPA”)] “contemplates individual capacity
         liability”). While the Seventh Circuit has foreclosed personal money damages for claims
         under the similarly-worded [RLUIPA], that ruling did not depend on an affirmative
         limitation in the [RLUIPA], but on the fact that the [RLUIPA] was enacted under Congress'
         spending power, so allowing state officials to be sued individually for money damages
         under that Act would raise constitutional problems. Nelson, 570 F.3d at 888-89. The
         [RFRA] does not have the same limitation, as it was not enacted under the Spending Clause
         and only applies to the federal government. O'Bryan v. Bureau of Prisons, 349 F.3d 399,
         401 (7th Cir. 2003). Given that point and the fact that the language of the [RFRA] does not
         foreclose personal money suits, the Court finds that the RFRA permits individual money
         suits.

  (Doc. 225 at 8).

  The R&R’s analysis was exactly opposite of what the Supreme Court requires.           Rather than

  asking whether anything in RFRA expressly excludes monetary damages, the court should have

  heeded the Supreme Court’s clear instruction that damages remedies against government officials

  should not be create or expanded absent explicit Congressional authorization.        See Ziglar v.

  Abbasi, 137 S.Ct. 1843 (2017); Jesner v. Arab Bank, 138 S.Ct. 1386, 1402 (2018)(Court lacked

  authority in an Alien Tort Claim Act suit to impose liability on a foreign corporation without a

  specific direction from Congress to do so.).     RFRA nowhere mentions the term “damages”;

  Congress’s purpose in enacting the statute had nothing to do with creating a damages remedy; and

  the term “appropriate relief” is too open-ended and ambiguous to clearly signal Congress’s intent

  to subject hundreds of thousands of government officials to potentially ruinous damages liability

  for claimed RFRA violations.

                                           DISCUSSION

         Nothing in RFRA’s text suggests Congress meant to allow anything other than relief

  against officials or other persons in their official capacities—meaning equitable relief that would

  halt the unlawful behavior.   While RFRA creates an express private right of action, it is one that



                                                  3
Case 3:14-cv-01245-JPG-RJD Document 227 Filed 05/15/19 Page 4 of 8 Page ID #2808



  is ambiguous regarding the availability of damages. Since the Seventh Circuit’s Nelson decision,

  the Supreme Court has examined similar language in the RLUIPA, which also provides for

  “appropriate relief against a government,” and has considered whether the phrase authorizes

  monetary damages.     In Sossamon v. Texas, the Supreme Court observed that “appropriate relief”

  is open-ended and ambiguous about what types of relief it includes.     563 U.S. at 286.   “Far from

  clearly identifying money damages, the word ‘appropriate’ is inherently context-dependent. . .”

  Id.   We know from Sossamon that this Court must consider RFRA’s use of the phrase

  “appropriate relief” in context.    If the “appropriate relief against a government” language in

  RLUIPA is too ambiguous to signal Congress’s intent to include a damages remedy against the

  state, the same phrase in RFRA is too ambiguous to signal Congress’s intent to include a damages

  remedy against federal officials.

         By contrast, Congress has repeatedly demonstrated the ability to expressly authorize a

  statutory damages remedy when it wants to do so. 2           For example, RFRA may be readily



  2
    Section 1985’s remedial provision authorizes “an action for the recovery of damages.” 42 U.S.C.
  § 1985; see also 18 U.S.C. § 1595 permitting “recover[y]” of “damages and reasonable attorneys
  fees” against perpetrators of peonage, slavery and trafficking in persons). The Foreign Intelligence
  Surveillance Act permits the “recovery[] … [of] actual damages … [and] punitive damages.” 50
  U.S.C. § 1810. The Telecommunication Act specifies that a court “may award damages.” 47
  U.S.C. § 605(e)(3). Notably, the Federal Wiretap Act provides for “appropriate relief” but then
  explicitly includes within that term “damages … and punitive damages in appropriate cases.” 18
  U.S.C. § 2520(b). The Foreign Sovereign Immunities Act authorizes victims of state-sponsored
  terrorism to recover “money damages” from an official, employee, or agent of a foreign state, and
  provides that such damages “may include economic damages … and punitive damages.” 28 U.S.C.
  § 1605A(c). The federal RICO statute and the Anti-terrorism Act both specify that an injured party
  may “recover threefold the damages” sustained from a violation of the statute. 18 U.S.C. § 1964(c);
  18 U.S.C. § 2333(a). The Torture Victim Protection Act establishes a private right of action to
  recover “damages from an individual who engages in torture or extrajudicial killing.” P.L. 102-
  256, March 12, 1992, 106 Stat. 73. Even the antiquated language of 42 U.S.C. § 1983 (the Civil
  Rights Act of 1871), to which the Second Circuit panel looked as an analog to RFRA, provides
  that appropriate relief under that statute includes “an action at law, suit in equity, or other proper
  proceeding for redress,” contrasting equitable relief with “an action at law,” which is to say,
  damages. See Teamsters, 494 U.S. at 570 (“Generally, an action for money damages was the

                                                    4
Case 3:14-cv-01245-JPG-RJD Document 227 Filed 05/15/19 Page 5 of 8 Page ID #2809



  contrasted with other statutes where Congress clearly allows individual-capacity damages suits

  against government officials, e.g., 42 U.S.C. § 1983; 50 U.S.C. §§ 1809-1810 (“damages” against

  person acting “under color of law”); 18 U.S.C. § 2520 (defining “appropriate relief” to include

  “damages”).     Section 1983, by expressly permitting an “action at law,” is clear that damages suits

  are allowed; and, by expressly stating that “every person” who deprives others of federal rights

  “shall be liable,” makes clear that individual persons may be sued in such a damages suit. See

  City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 751 (1999) (§ 1983

  “provides . . . for actions at law with damages remedies,” as well as other forms of relief).    When

  Congress intends a damages remedy, it provides one expressly.

          Here, Plaintiff attempts to sue thirteen BOP employees in their individual capacities based

  upon their alleged past role in restricting his ability to observe certain religious practices within

  the confines of a prison.   Plaintiff alleges that he has since been transferred to another facility, so

  the instant suit does not seek injunctive relief.   “Separation- of-powers principles” are “central to

  the analysis” of whether a federal statute allows a damages remedy against individual federal

  officials.   Abbasi, 137 S.Ct. at 1857.     The Supreme Court has cautioned that new “damages

  remedies against government officials are disfavored and should not be recognized absent explicit

  congressional authorization. Abbasi, 137 S.Ct. at 1856.        Abbasi reminds us that “Congress will

  be explicit if it intends to create a new private cause of action” or “substantive legal liability,”

  particularly for government officials.      Id. at 1856‐57.     In light of the separation-of-powers

  concerns identified in Abbasi and Jesner, and the Court’s repeated instruction that lower courts

  must not create or expand private remedies absent clear instruction from Congress, this court




  traditional form of relief offered in the courts of law.”) (internal quotation marks and citation
  omitted).

                                                      5
Case 3:14-cv-01245-JPG-RJD Document 227 Filed 05/15/19 Page 6 of 8 Page ID #2810



  should decline the invitation to read into the statute a remedy that Congress has never expressly

  authorized.

         There are many reasons to believe that Congress did not inadvertently exclude money

  damages claims from RFRA’s remedial scheme.            Creating such a remedy “requires an assessment

  of its impact on governmental operations systemwide.” Abbasi, 137 S.Ct. at 1858.          That impact

  is significant: damages suits impose “burdens on Government employees who are sued

  personally,” preventing them from “devoting the time and effort required for the proper discharge

  of their duties” and causing them to “second-guess difficult but necessary decisions” in matters

  constitutionally committed to the Executive Branch.         Id. at 1858, 1860-61; accord Anderson v.

  Creighton, 483 U.S. 635, 638 (1987) (“substantial social costs”); Harlow v. Fitzgerald, 457 U.S.

  800, 814 (1982) (costs include “expenses of litigation, the diversion of official energy from

  pressing public issues, and the deterrence of able citizens from acceptance of public office,” and

  “‘dampen[ing] the ardor [of officials] . . . in the unflinching discharge of their duties’”


         While the R&R cites Tanvir v. Tanzin in support of the conclusion that RFRA authorizes

  the recovery of monetary damages against federal officers sued in their individual capacities, it

  should be noted that the Second Circuit denied a petition for rehearing en banc in Tanzir on

  February 14, 2019 over vigorous dissents of three Circuit judges, and the issuance of the mandate

  has been stayed while the Department of Justice determines whether to file a petition for certiorari.

  Tanvir v. Tanzin, No. 16-1176, 894 F.3d 449, 463, pet. for rehearing en banc denied, 915 F.3d 8-

  9 (2d Cir. Feb. 14, 2019.   The time for filing a petition for writ of certiorari has been extended by

  the Supreme Court until June 14, 2019. Tanzin v. Tanvir, S.Ct. No. 18A1135.

                                            CONCLUSION

         In short, particularly against the background of disfavored damages remedies against


                                                     6
Case 3:14-cv-01245-JPG-RJD Document 227 Filed 05/15/19 Page 7 of 8 Page ID #2811



  individual government officers, and of disfavored judicial creation and expansion of remedies, the

  lack of a clear-individual capacity damages remedy in RFRA should be read as indicating that

  Congress did not intend to create one.       The Supreme Court has expressly “abandoned” the

  approach of “provid[ing] such remedies as are necessary to make effective the congressional

  purpose expressed by a statute.” Abbasi, 137 S. Ct. at 1855-56 (discussing abandoned approach

  of implying remedies as necessary to effectuate a statute’s purpose); see also, Jesner, 138 S.Ct. at

  1406.   Even recognizing Congress’s intent to safeguard the freedom of religion, a damages

  remedy against federal officers deters those officers from acting as they must to perform their jobs,

  and therefore undercuts important law-enforcement interests of the United States.          Limiting

  RFRA’s available remedy to injunctive relief adequately protects the liberties Congress sought to

  shield, and better aligns with both Congress’s intent and the Supreme Court’s jurisprudence

  regarding individual-capacity damages suits.


                                                        Respectfully submitted,

                                                        STEVEN D. WEINHOEFT
                                                        United States Attorney

                                                        /S/ Suzanne M. Garrison
                                                        SUZANNE M. GARRISON
                                                        Assistant United States Attorney
                                                        Nine Executive Drive
                                                        Fairview Heights, IL 62208
                                                        Phone: 618-628-3700
                                                        FAX:      618-622-3810
                                                        E-mail: Suzanne.Garrison@usdoj.gov




                                                   7
Case 3:14-cv-01245-JPG-RJD Document 227 Filed 05/15/19 Page 8 of 8 Page ID #2812



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  AHMAD M. AJAJ,                               )
                                               )
                        Plaintiff,             )
                                               )
      vs.                                      )       Case No. 14-CV-01245-JPG-RJD
                                               )
  UNITED STATES OF AMERICA, et al.             )
                                               )
                                               )
                        Defendants.            )

         I hereby certify that on May 15, 2019 I electronically filed the foregoing

                          DEFENDANTS’ OBJECTIONS TO THE
                       REPORT AND RECOMMENDATION (Doc. 225)

  with the Clerk of Court using the CM/ECF system to the following registered participants:

  Alan S. Mills     alan@uplcchicago.org, eva@uplcchicago.org

  Elizabeth Mazur     liz@uplcchicago.org, eva@uplcchicago.org




                                                       s/ Suzanne M. Garrison
                                                       SUZANNE M. GARRISON
                                                       Assistant United States Attorney
                                                       United States Attorney’s Office
                                                       Nine Executive Drive
                                                       Fairview Heights, Illinois 62208-1344
                                                       Phone: (618) 628-3700
                                                       Fax: (618) 622-3810
                                                       E-mail: Suzanne.Garrison@usdoj.gov




                                                   8
